The following opinion was filed March 31, 1924:
Eschweiler, J.
(dissenting). The jury found that the primary object in building this so-called town hall was not to subserve a public municipal purpose. The trial court and the majority here set aside such finding of fact, and with such disposition I cannot concur.
The legislature by sec. 43.51, Stats, (ch. 430, Laws 1919), specifically provided ways and means by which the residents of certain territory might lawfully provide for a community house as distinct from a .town hall for the identical amusement and recreation purposes for which the building here involved is designed in such an overwhelming proportion.
This defendant at the time the building was started had a population of about 500 and an assessed valuation of about $610,000. Since then a village has been set off containing the building and with about 300 of the population, and it now possesses, at the town’s expense, an opera house-*234with stage, dressing rooms and checking room, a banquet hall with kitchen, a library room, and a council room.
In view of the nature of the building and it being so much more within the field of the community house than of the town hall, I think the verdict of the jury was amply sustained and should have been allowed to stand and require a judgment for the defendant.